Citation Nr: 0626299	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis 
with deviated septum, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include 
entitlement to a separate rating for each ear.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 RO decision, which denied entitlement 
to an increased rating for tinnitus.  This case also comes to 
the Board on appeal of a June 2003 RO rating decision, which 
denied an increased rating for chronic sinusitis with 
deviated septum.  

In July 2006, the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in August 2006.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's chronic sinusitis with deviated septum is 
manifested by several episodes per year of sinusitis (usually 
in the winter season) characterized by headaches, pain, and 
purulent discharge or crusting, which have required shots and 
antibiotic treatment by both VA and private physicians; there 
is no evidence of sinus surgery.  

3.  The veteran is in receipt of a 10 percent rating, which 
is the schedular maximum authorized under VA regulations, for 
service-connected bilateral tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for chronic sinusitis with deviated septum have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.97 including Diagnostic Code 6513 
(2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (prior and subsequent to June 13, 
2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Sinusitis

A.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

1.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in June 2003.  As 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in August 2006, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate the claim.  

In the VCAA notice sent to the veteran in December 2003, the 
RO advised the veteran of what was required to prevail on his 
claim for an increased rating, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.    

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in June 2003 (of which he 
was provided a copy), the RO issued the veteran a statement 
of the case in October 2003, supplemental statements of the 
case (SSOC) in September 2004 and April 2005, and a letter in 
August 2006 regarding certification of his appeal to the 
Board, all which provided the veteran opportunity to identify 
or submit any evidence he wished to be considered in 
connection with his appeal.  The Board finds that the veteran 
had actual knowledge of the need to submit evidence pertinent 
to his claim and that there is no indication that he has 
additional evidence in his possession, not previously 
submitted, that is of the type that should be considered in 
assessing his claim.  Moreover, the Board takes note that the 
veteran has a representative who is deemed competent to offer 
proper guidance and counsel in regard to what evidence is 
needed to substantiate his claim and what his responsibility 
is in producing information and evidence in his possession 
that are relevant to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
an increased rating, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

2.  Duty to assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing, but he declined.  The RO 
has obtained the veteran's VA medical treatment records, as 
well as private treatment records identified by the veteran 
(such as those from Parkview Medical Group).  He has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
examination in February 2003, specifically to evaluate the 
nature and severity of the sinus condition.  There is no 
evidence to suggest that since that examination the veteran's 
condition has worsened in order to warrant another 
examination.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

The veteran maintains that an increased rating is warranted 
for his service-connected chronic sinusitis with deviated 
septum.  He maintains that the symptoms associated with his 
sinusitis more closely approximate the schedular criteria for 
the next higher evaluation.  He asserts that he has pain on 
the right side of his head and face that is related to a 
shrapnel injury he sustained in service.  He refers to bone 
spurs in his sinus area, which are affecting the nerves, and 
indicates that he has been diagnosed with facial neuritis for 
which he takes Neurontin on a daily basis.  He states that he 
also takes other medications to treat numerous sinus 
infections that he is prone to having.  

It is noted that by rating decision in December 2004, the RO 
granted service connection and a 10 percent rating for post-
traumatic right trigeminal neuralgia with facial pain, 
effective in January 2003.  This disability has 
manifestations that are separate and distinct from those of 
chronic sinusitis on appeal, and will not be discussed in 
this decision.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition).

The veteran's service-connected chronic sinusitis with 
deviated septum is currently assigned a 30 percent rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6513, for chronic 
maxillary sinusitis.  Under Code 6513, a 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The veteran was afforded a VA examination in February 2003.  
Additionally, the RO obtained the veteran's VA outpatient 
treatment records and private medical records from the 
Parkview Medical Group.  After carefully reviewing the 
evidence, the Board finds that the preponderance of the 
evidence is against an increased rating for the chronic 
sinusitis with deviated septum.  

There is no objective VA or private medical evidence that the 
veteran's nasal condition is productive of chronic sinusitis 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  At the time of the VA 
examination, the veteran denied having a history of any sinus 
surgery.  In that regard, it is noted that the veteran has 
indicated in two statements (received in August 2003 and 
November 2003) that due to a heart condition, he cannot 
undergo surgery.  The medical evidence, however, does show 
several episodes per year of sinusitis - typically in the 
winter season - characterized by headaches, pain, and 
purulent discharge or crusting, which have required shots and 
antibiotic treatment by both VA and private physicians.  

In short, application of the regulatory criteria to the 
foregoing objective medical findings demonstrates that an 
increased rating is not warranted for the veteran's chronic 
sinusitis with deviated septum under Code 6513.  It is the 
Board's judgment that the veteran's sinusitis is most 
appropriately evaluated as 30 percent under Code 6513.  It is 
also noted that a separate 10 percent rating would not be 
available under 38 C.F.R. § 4.97, Diagnostic Code 6502, for 
deviation of the nasal septum, which is warranted where there 
is a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  The medical 
evidence does not show that the veteran's deviated septum 
produces either condition.  In fact, the VA examiner in 
February 2003 noted that the veteran had only occasional 
interference with breathing through the right nostril and 
that the deviation of his nasal septum was mild.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, the Board has considered assigning a higher rating 
under other additional analogous criteria; however, there is 
no evidence of Rhinoscleroma (Diagnostic Code 6523) or 
Wegener's granulomatosis, lethal midline granuloma 
(Diagnostic Code 6524).  Moreover, in the absence of 
objective medical evidence of other separate and distinct 
manifestations of the service-connected disability not 
contemplated in the current rating assignment, the Board 
finds no basis upon which to assign a higher or separate 
disability evaluation.  No other diagnostic codes are shown 
to be applicable based on the nature of the symptoms 
complained of by the veteran and documented in the medical 
evidence of record.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to an increased rating for 
the veteran's chronic sinusitis with deviated septum, as 
discussed herein above, that doctrine is not applicable and 
does not operate to assign any higher rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  In conclusion, 
there is no basis for a higher schedular rating for the 
veteran's service-connected chronic sinusitis with deviated 
septum under any code of the VA's Rating Schedule.  

Further, the evidence does not reflect that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

II.  Tinnitus

A.  Initial Matter

The VCAA, as noted above, describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal with regard to tinnitus is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  As will 
be shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

B.  Legal Criteria and Analysis

The veteran, in March 2003, requested a rating in excess of 
10 percent for his service-connected tinnitus.  Specifically, 
he claims entitlement to a 10 percent evaluation for each 
ear.  In a March 2003 decision, the RO denied the veteran's 
claim on the basis that he was currently rated at the maximum 
amount allowed by law.  The veteran appealed the RO's 
decision, arguing that a 10 percent rating should be assigned 
for tinnitus of each ear.  In a December 2003 statement of 
the case, the RO explained that under the VA Rating Schedule, 
there is no provision for the assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
continued his appeal to the Board.    

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The veteran's claim was thus affected by 
the stay and held in abeyance pending further judicial 
development.  

Recently, on June 19, 2006, the Federal Circuit reversed the 
Veterans Court's decision in Smith, and affirmed VA's 
longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United 
States Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Smith, 451 F.3d at 1350-51.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  In other words, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus under both the old and new versions of 
the regulation.  38 C.F.R. §4.87, Diagnostic Code 6260.  
Therefore, his claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied under 
both the old and new versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An increased rating for chronic sinusitis with deviated 
septum is denied.

A schedular evaluation in excess of 10 percent for tinnitus, 
to include entitlement to a separate rating for each ear, is 
denied. 






____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


